. . ..


                  .




                       ‘..A’*



OFFICEOF   THE ATTORNEY            GENERAL   OF TEXAS

                      AUSTIN
          da     of the-wxt tern  of tdia.em~rt
                                              in whloh the
            J
          8 t is flhd i@ there, withIn your knawl~4g0,
          lnr r eq uIr woth   nta w
                                  to uldOAUH thr c 1 Ltr io t
          Qlrrlcto fit. rulta Alt*rrte1y all4rlloo~a8irr-
          lr 1A th0 *rrIOUi dlOtrl0t oa\utO 8* 8uita At‘0
          fil.4,    Inrtra4 of fill4 a l*r$r AumbOr et suita
          Ia tb 14th DIrMot Uourt or the @St& Matriot
          court ~000rd1lrqto tha ne~rnw8 of tI#. Ia*el*r4
          for tb hAa4lIa# ef the /uIta?     All ruita film4
          In the airttiot 0oGrtm in anu couat~ rote.
          with th. oourtr,bO&ni86 with the 14th Cou?t,
          aW&wW&wl~                  the 44th, 68th.   OStb lCl@t,-an4
                         'fho pointrode  18 that omrI4m-
          able drlaP 0;s be aaurrd by the iimwrrlty of
          heri to ill. tax rulta in that   frrhlon.

                 lff r0a        vv    18 (Ir0puind tom,        th0ti
          t& ON r iu    Dr Ob dit 84 Il WOWBitY           Of   klffOZWt
          fOXI!tO
               Of OitdiO!ht0 b0 urSdiOr                nOtM8Sid~At
          an4 fQ.IigAoItatloIu. TOl!o'ia*has brw uasd
          far   dl   p tWOr W        lS r h O2Wta fOr 8
                                                      WAtiOnO& *

                Au lmd.natIoa           at the olt8tfoarnolow4 by rou
.*A&dO@i@Atd W "A" iAdiOAt.8 thRt it fOlbW    th. 'hn#
of the State of War whioh boorne c4att~
1941. T h eo lk tlo l
                    nao~o8r4 Or
                                           Sy~t$m~gl
Ruler at Qlrll Proo*dw* prcml(lrt&.by tha Suprem Court
                                                     Xr

l’Olla0        lUb @ tUlti~
                          th
                           l~@64IIWe           r’.~@tOtUtO~    Y- OZE   ai   Oita-
tlan ae prorid* In krtIol* 7S8?3-1of V~~mn~r                 Civil Stat-
uttrr of 'hrar, bbla~ Smatr                Bill 206, for+rlrth kSl8-
laturo, IIIgular SeaWm.    l’b goer  further,   howaver  rab
gI+er not100 to tk brfrn(lrat to-uu*)r 4a4 plea4 t.0*thr
 ltitloar'of th emat*   o fTc r xawndo t2Lw    lQtr aam      tax-
tlp~ualtr  rhloh were Inplea      under tlw    roririba8of
irtlol~ TMS-b, Voraea*e Civil Statute* 08 Taxw aA 8ll
iAtO?YOnirytnxlq W:tr aloh AAy bo heZWft.r           h.4     ia
thli 06Ull,” . . . At another plaoo la mid *B* olwtlaa
Is foun4 thlr roat8nO.t "&oh prrty tb thin -tt *ll
t8ke not100es, an4 plw4 an4 umarto,           ell rl.ainaan4
plwdi~     new QI file or hernfter     la a~14 ~@mme b? all
other phIa            h~raIa,a       whlrh prOvi$IaD W8s lppurStl$              aWIlt
to o c m g withl‘rtatwont  IA Saotlon 4 of Artiolr 9545-b
lup n. Y 0 O#*r wt#E4l fOXWb'-'8*~~DDYT6 t0 ?I8 in rl@f@td~l
     qllanoo with tb rltbtutory form of ait&tion ret forth
     In etlefo mee-1 and oaatalnr lwe of #I* nqufromlta
     Of -0tiQA8  8 lad 4 Of th0 8O--od'lO8 *tOii~ Wit8' law
     (Arti    734S-b).
                   Ia otdor to -or   hour quq8tiom we fid  It nao-
     lrre    to’ooarldw     ktloloa 93-l    anU 9S4&+ of Vomon’~
     Oitil Sktutra      of Tons, an4 tlm offoot of t&o TexasWar
    of CirIl~Pro6o4uro                  rpoa thsro             two Aeta.
                         Arrtlolo9545-b, 5ootion 5; of Verxmn*~ Olril
    Statutra         of WXSS            as a~~404              br hao           Bill 565, 5ootioa
                             s&h          Legl8lature wo8 aaaotedia lW9. The
                              hu@          Yawh 16 hl9 and pasrrd the Senate
                                   It
                                    waa l
                                        gworfraby thOao r r mo r
                        lffaatI9a nlnat doye aftar th*
    adjournnut  of that loaaioa of tl; t~flalatura.
    S(a) deala with putlrr. Se0tlos ?(a out&orlso8 the lb
    OUULOI of proo*rr where the defendant In t&e to.2 wit 18
    0 ~SidOAt  Of th6 Stbtr     Of %‘OWS SRd 4i8 ZW8idOAOO 18
    ~BOWB to the 8ttOZ’Ae~    filia( 8ai4 lu$t lAd it pX0ri4.0
    fortha tbt    raid prowar be rertod sapIreturned     aa (u-
    rooted by ArtIo1oaIcOlkl    to?WS4, $aoluaI9r   ot the 1QIW
    Rwire4 a-1     Btatutra Of Taus.     &&ion 510) provider
    ror tha         Saauaaooof proooraIn ddlnbquent                               tax suit8 whwo
    the 4afaa4ant            in aais rult                fr lbamt       iroll     t&  State or 18
    a noa-roald~t of,thr State l& protidor that it shall Ea
    sufflolantto aem #lb dafmi&nt with notlor laoompaaia4
    by 0 Orrtified                W>y    Of phiAt%ff'O               p@tiOA         80 &WOTidOd iA
    etiolr mm      of t&  1985 Reriro4 Civil dtatuten af the
    State cri ‘hxa~ an4 that It aW.1 ba ~rufflolent to 8on.e.;::
    luo hAotiOO  iA the  MAAII  DrOVidrd  id ArtIolo 8088 Of th.
    1.985R*tlraa CIfll atatutu Qf tha state of Toxa8 OP ia
    the OItOtfUbIVO, it 18 TO~id.& t&t 00;rriO~ WY b &d,
    o nlwh 4tfon4ant by pa& Iorttoa as ~ri4.4      la -otIon
    S(4) of aal6 Art1010 9545-b. sMti@A 5(a) of &tiOlr
    9545-b proda      for tha 188ua~00,  rarm0114~rrlo~ &
    oit~t$oa        br    pUb$iAOthA           in        the    iA*telLOOO
                                                                        PXWibOd           iA   %bOt
    labrootioa.
\
                      At the maa reardan                       Af   the Logirlaturo Artfolo
    93-1           was rawto            bl th, forty-d&h     ialat\m, b#*
    ul*r~S**aIrm             as    WOtO                    % 080 Of ~OD~OOZL-
                                              Bill 206. m?hr




                                                    ..
hnoxabla X.              Pat        Idhrdr, DW@ 4 .‘.


tlm oonroronoo oonEi$tko repor on Kay 10 1939. Said
Pot wan iii06 Y~LJ34, 1939 without th0 &kmn     0r the
doromor  lnd bOoemo 0rr0OtL0 X07 81, 1939. The portlnonh
part     or tho Caption, larorar                         a8 the dirouroion 0r tho
mttrr         bororo         PI     la   o0a~~0moQ.        road*:
              ‘Aa Ao tto lla p lir ~
         quont tsx waft& . . pro+

        tloa to ail other right8and roaodl*sta whleh
        tmlng aJllt*am nmf ltltlo&, nprallag rll
        law8 ia ooailiot horowlthi aaQ drolarfng aa *a-
        orguo7*"
8OOtiO5 5         Of 8O1d     AOt ?OhtOO t0 OttatiOW                   ia dOlitIqU.llt
tax    8UitO      8~x4 &~0Vld08     ths   8fatUtOry       rOZ-6      Or 0itOtiO~.
SOOtiOIi    7     Or 8Old     &tiOh     733.34      QEOVidO88




        *ooniliot with any part or gortiom0r 08~ law
        Of thi0 .?htO,  th0 tOIS  0nd pXWi8iOa8 O? al8
        AOt .&id1 gOVOI%I, On4 t0 th0 lXtW at 8?10ah
        oWllot, ruah other law8 ohall be ropoalod.r
        (~Or8OOdU6    OUPO)
              ?ra& 8 oonaldozatlon 0r the tax roosdure aotr
 (Howe Bill W5 on& 3oruto.BIU 306, suproP we find that
both w.ro $tolsod,at th. 8(w 808Oicu1ai thr tO&iOlatUr.r
It  18 oloar     that 3ootion 5 0r nib &tiOlO     Y8n8-1,luprm,
M 6 sOOtif3ll   s~O’& P tiOl      Ttid8-
                                   O    lUplW,
                                         b , FObtO t0 th0 180
8UOROO,    iOXW,   lOX’ViOO  ur dF OtUmf+f Oit&iCUtO in t.X 8ltit8.
Slnoo iptlolo      ‘1333-1 (Soaato   Ml1 ti3) lb8 pa88Od 8Ub80-
qWat t0 BOU8o Bill 555, .VM thoah 8aidtiOU80Bill 555
 really booomo lrfrotivo oa a later data than Soxmto p#ll
aoe,nthlatr thatitmuotbo Uid tht&onato
i0th.&6to*t aproooloa at the Lo~alntun
170wovotr rr0m the expro8olono fOOa4 la tho two
A068 (6onoto Bill SC6 antiHouo0'Blll MIS) 4ad 00WldOri~
their naturr it ir oVidout that th. LO&Ji8bStUTOrOolly
intondod to olarlty and 8iapiirytax proooodinuo amI pro-
~oatm ror tho 80n0rit or tax14 lrtthoritio8  end tholr
.t torney8.            The        apgaront     result.     or tho Tao Aotr     &%a8      not
Roachlo             R,   Pot   %dmH8,            P4.   3


OSOl4 t0 ,blO            @liWOd            ##    10&81&t+,     l&t&h&         Ia VI-
0r the PPQV:~QM       ia 0016      9000t0  arii    ~6    .tbt it0  ppoa-
810~~ ~~~-*o\ra\llDtIvo    0r mad in 86d:tiQll          t?3all oth#r.&ht.
Ed rran9dlo8    r0r the  g0ll00t~00       or 4OliaquOat      tOx.0   t0 8hi0h
ta x in6
      Wita U.no wltitIod*                              n   this& t&f    mid   5elute
Bill 806 *a8 %atondod to                        ba a otatutr tr lilspl.iPym000d-
ia 68
    in a h i 8Uitend                          to k 000 M y ur r iWAit
                                           a 06                     fl#01 1
bordow on oiwtia# statutory POihode of )moaaUN.                                3% ma8




tho "taxIn turlt'r18w* (brtIolo
aa   twit0 3111 ~06.
          Th TOXU    fhdi8 Or %I1  ~PQUdUPO    bOW8   OffOg-
tit. EoptoalboP1, 1941. xti0 a, Or Uid %XU        mO8  or
Civil Proooduror ~08 arcondad
Stat0 of Toroe, the moddad
bar 31, l94l, lQ6 the lairt8outomO   of aOld 35on6sd  Rule
prot1au1
                               All   8trtotoiIi riteat im&tol~
          of-proaoduro          in   tar     suit8 ore horqby oontlauod
          la l?foat oa rulir                0r pmooaurr 1rovorsla56aoh
          0~08, aad Whom ruoh 8tOtUt?8 pmaO~.IMd   a0
          ~10s of 9r00061an In htah :mooo, those ruler
          *hall l99ly."
We have hild In Ooc 0piJiion8808, +$lrOtsand (MM6 that
raid Rule 3, am amoadod, or thr TOXXIORuler or CIrll Fro-
OOb?0  had Oh0 OfrOO6 Or moIaJsd ia iWOO, a8 MO8 oi
prcooduor, my ulo tlngltatuto8 relating   to proeodwr  la
                                         #iad lfiOOt U 011
t&X 8UltO I$IOXW8UOh 8WItUtO8WNM 1~3fC1200
th elttootlvo date oi the Z?ulo,which ~08                         3optombor    1, 1$4l.
capi       or the epIalon8 wntfonod above w-0 loale8r6 ror in-
toruation.      we b0I1.v.thst  it mar the purpao of thr 8p-
promo Court, end It8 latoatlan, I8 urndlng said Uul* 3 ,
With rof.nllOo tk3t&X 9ZOWd\url ltatUt.8, t0 Qln8OFVO Uld
uiatain the et&u8 quo Of,8Uafr UOtUtOry FfOQOdlllY 88 it
Wo) ~.d:atU&~ 9TiOr t0 ~89tOi’Ab.P 1, 1941.
         It  will be notio.6 that in Sroettoa 3(b) 0r Mtl-
010 1345-b that the 9SOOObUrO iOs tht f88UOfiOO,fOESIB8OrviOO
       Hoaonblr               Ii.    Pat   ~Rawudr, ppw b



       end return or thr oltatlan wa8 to ba govorno6  by *r*iolo*
       me1 to m34, in0h~i~0,     or tit41 im ROV:OO~ civil    statme
       of t&o St&o  or Toxu, wfth oaa rdditloaal roquiromoat       that
       la ltattiont oi the nature of the Gaauo of ootlon ooniom-
       14  to ~!IGHqtia'OaMtO Of lSOtlOo8by publlGetIoa 08 ho--
       1cuft.r 88t forth In $arr&raph (41 , . , shall b. .uffial.at
       lo 8uoh oltatioa8,.whm ro~Glrod.* '&a rWorGaGG to pm-
       (mph (4) w-14 8.e   to authorlsa tbq laolaolon In the ol-
       tdhl           at "a ?OOit~tiOth tkt                    SrOh p*rty to OOOh #Uit 8ml.
       take      not100 or 0al 9leaadla l8wor to all olelm8 end the
         lGadiag8 6Jma on rib er thbroattor illod in se14 mu8
       ty til Other ~rti.8 thorola.* lhi8           8aomo la lino wfth th0
       rOqUhOQLOnt8 Or a00tiO~ 4 oi 84314&fiiOiO 9~b.             Wthln)c
       th10 18 aleo oorurlstont     with the Gbjoot and evident logio-
       latlro p~xq080 Ma lntontlnn to make the *tax             un1.t.ilG1"
       e hGn80aiOU8 end nearly o o m~lo to   lot prOVldin3  9 G? un W&Y-
       ~Ot’tWllft~    rOP aJ.1tatfag WftO,  in lea6.4 or pWtiO8     te
       th8     Mit,   to joilli.Btho OUit and 1alo thrlr H8~Otilb
       tiX    iiOn    rOPOOiO8Od 46 th0 OMO  tfJEOe

                          In rlow ot the                lart   rontoaoo        or Rule .8,e8 raoadod,
       0r the         T0~48         nulu        0r aftu ~~OO~WH, w8 bsiiovothat A*:-
       0108 #Ml to a&94, lnoluolto, of Varnoa’8 Uivll Statute8 or
       ?8X88 mm   bo 8oaoldePyu 80 have bow ooatlaued &a r0=0
       M~z;@o$                  88     ~71108    Or   p?OOOdUH~           ~OVOP&R#   th0    iUUM0~
                     at$ rotorcrof oltationa in tax multr an protldrd h
       eOOtiO8        a(b) Or h6iOiO %!i&b Or ~OPIW’~ ciVi1 sa6Uk8                     Or
       Taxer.         It rota4 roii00, thOnrar0,             thet l t8.x aitatioa lr-
       8U8'3pumuant to 3oGtlon 3(b) of rrtiolo ‘ISM-b would bo
       ~OFIra.4, ar to the r0m or oltetlon,                    by ArtlOloG&O3lto
       80M, 8Upm,          wlt~h th.   l4dltloa8l 8pOOiriO rOqui-OatO OOO-
       tufnad In Mid.--eo8tfOE           S(b) of raidlApti           W45-b.      POP
       tbr    88m      roa8oM, @Ton above, w8 bolioro that Artlo
       8wv ld mba           Or vOmrb’8        civil  8fatUk8      Or fin8   Worn   OOJL-
       tlnuod       la fo r o oa ndltteot a8 ruler ot probe&urn ia tax
       8Uft8     ;ll8Oi@t   88 @log    6CNOl’E    the Ol'SOi OiktiM         fn th0
       ln8taaou provided In                       s.otion      b(G or s*Id ktiore ?346-b.
       It WfM.Id fOiiOW             th#Hro?O,            t&&t 4 OI~tlCUi 108~4 UdOr
       6h eluthoritf d              oaf4     8ootIon 3(o) of 8.16 +tlolo 9343-b
       would     b.      6OVOlllO6,     a8   t0 iOX%,       t4J h+tiOlO8 mi)v aEd -
       with the          a6ditloaal ~oqulHaoHi8                8pMiil0all~ r0qUiH la
       tke     lart      8umaoo       ei   8rotioa.Bfbp)        or bald ktlolo 9345-b.
                          Wo think 3oobIaz~8l6)                   of oai6 rrtlolo          72546-b pro-
       Vi60r8OP
              8OOmp lOtO
                     l$GtUtOPy ?Gm lad prOOodUro iOr th8




-- i
         IrMl8noo of oltBtiou8by publl~tioa in fho rpoolrib la-
         r ta neu
                th.rl    .Ix
                         utho~Iud.   vo find Bo dlf%Ioult la w-
         rlrixg rt the eoaolurIonthat the Tvrrr Rulw of EItil
         Pro8wlure hare not nQuled or interferedwith raid SootIon
         S(d,) at’rdd Art1010 TSJS-b.




                    TroB    the       tOrqOiX&         roasi&ewtion8     BUr   oOnohrion8
        with ?*?8nnOO       t0 th0 D2OmX               fOlraOf 6ititiQA8 t0 b6 U8@d
        la tar auitclaret
                   (1) A OiktIOn   ~I~OteU    t0 tbr dehAt¶8nt                     who
        i8'knono Uia *hb os  lO
                              ddX88a i8 kJW.WAt0 the
        the tariod(unitbrin&Ixg tho tax suit
        188Urd 8ti n0Ul6 be 8UffiOiOnt     if it
        1~ with t.hOfOln Of OitAtiOA 88t                   aUt    in Artiolo 7388-1.




                    1 3)wo        think   l oItation        blnotrd    to th r a er o na -
        -t  10 A tax 8uit, who 18 abrUit fW    th. 8t4tO Or ih0
        10 l non-raridoutthorrot, lr8u.d In looorbnw with,      ~6
        under ruthorfty of,~8e.otIOnS(o) or Art$olo W4!Jdb, of
        tornOA'8 a1ri.l%(ltutei of %3X88 would be@toZlWd      88
.       to foa   bl~Artlolor BOST and B&,    oi Vwmn’8   Civil Stat-
        uter of'lku. l8 thoB8 lt*tutolxlstad
                                           o      Imalately *or
        ta Soptuber    i,    194%. wIth,thr,ld6itIO&8l                 XWWiM~t8            Of
        l 8tatroRt         Of th@ airtoM Of th0 8tit ad AOtiAO t0 th.
        p a r tydefoAdlmt,       In tb r UEO B a AAo t lm pointer o utr b o to
        la wmmotlon        with & ditrtion 188wtl parouan$ to                   Sootlolr




I   I
5( b 1.:Of 8aid
manner would
tit0 8OX’ViOO
;~o~~lo     7848-b uy           bo foll~od in tho rao~or pratidoa
        .
             (4) A     OitdiOU        6iXUOt@ d t0 l &fOAdAAt iA A tU
8Uit Wba iS    abUNt         frar W      8-t~   0~ :r l AoA-tuoidaAt
th@?WfwhIohlr   ti$ubrt~tlal awplIanoowith &Wolo
78m-l 18 ta 8UffiOiOAt Oap118IlO8 with tha lm.
          (8) Citd!OW      by publlortlon Ia t&X 8Uit8 0
8UmOiOAt   if tbOy AX-@in OaBp118AOO 81th 8Wt:OA St4 8Ad
sWtiO& 4 Of &tiOlO PSld-b. Xa think thd a:t@tiOlt8i8-
8UOd in WOO?hAO~      with th.80 8OOtiOB8 of 86ld A6t rotid
bo pnforablo to ray other oit8tiOa 188uOd Undo? my other
Aa% whora them I8 mom thU& one taXin& U&it a pet         t0
th 8lUit. 8oW8V8r, We think that 8 0:ktiOA      bf p8 I :OatiOa
iA 8ub8taAtid aQmpllano0with Artlolo 7388-l we%114like-
~i8O b8 IUfmiOELt.




                                    OWt8,  lO provldodilk&tiQhO
maa and 8886 of        the    Ro+Iud Clrl Gtatuter of Bun,  lOZ!b.
seOt:Ox 8 0f 844 ~if#lO               7388-b pmlid88,   in nut   t0 th0
1Ut  SOAtOAOO; l8 faW8¶
             w80POiX f'rll      not, bUt hU0      tOU bOfOI?a8Aia
     oowt,    the flrrt 4&y of tbr we
               OA                     t*flr thono?,
     thI8 u?It, with lour Pet-  thonm, rhoriu fOU
     h a rl
          exeouted the ~)a..”
p~Vi81QZ4i8 6OAttilliag48 t0 the return data Of rf1 SI-
htiOo$ IOSWd In 8UbOl;satti oorppllanoo
                                      with ArtIt#loVdH3-1.
                 @a think tQo raturn     dmy for proersr   ldhorIrod
to    k   iUU8d     8d   i88U.d
                             ~UMUAUt   ta SOotIon S(b) Ot Arti-
o&a W48-b i0 &OVU’Ad by Artial.8          POW aad 2860 ai V.rnon’a
ciril  BtAtUt*8   of %XA8 8I tb#*       8trtUtW      lXi8td&Or
t0 8OptUb.r 1, 19u, 8hOO Mid 8Wtiolk              Sib)  Of 8834
A$$l.‘tS48-b      dU8 Wbt 8~OOifiMll~ pPOVid0 for the X’O-
              LikWiM,     th# M8UPA 441 fOP RF00888 8UthOS+
Ind t0 b; 188UAd. Wd i88Urd.        -WAt        t0 $OOtiOL$~O)
oi et: l 9846-b, dth              thr
                                 aoaptlon    ti the lltrmmtfro
8OrtiU     bX pUbiiMtiOd bhO~&         8~t&i~iZ6d,     18 t30~O~Md
by &rtiA1.8    m98,   8088 md tabd Ot~0OZY%OIl’8 C;Vil       i9tatUt.8
Of ‘hn8,    a8 t&O80 8tatUt.8    lxI8tad prior to 84pteabOr 1
194k     ROtUSfi dry fOr OiutiOA8    i88&      UI¶UU q~OtiW'S(d!
Of ArtiUo 93(6-b ia the d8t4 ~~oti6.d thenih, CO-dtf
zrZzt    day of the noxt tera of oourt IA uhloh the 8uIt
            .
           IItViirrOf the fWJAfU8iOA   prO8OQtif l%i8tiA  With
                                                            g
refennoo to th* groper requIrIto8of eltatlom la UelIa-
qUMt   tAX suit8  WO hli*?O    thr CaUrC8 ~$11 b4 inO1in.d to
k   SC4UOW~t &ibOti    in U@ktidw    t&
t:oM,   ia MO& Mit8,      WhU'8 they 8rY
plimoo with althor Mtiolr IaM-1 or ia Nb8tdntiaf         oam-
pllmae with Artlola 78&I-b, SWtIenS 8 8Ad 4. 80 ballare,
tttmmiorb,tbat your oltatioa "W' would bwlrr 8UffiOi*lrt
oo~lyoe     with Artloh 9$2H3-5    to be (I propor fom of al;;
             W    &TO    Ah886~   iAdi0rt.d   tbst fOUX’ e:tAtkOA   ‘%
WA&i8        oortaln rOQUi8it68 of e%otiaaa s and.4 of Art1018
             aOn   i8 SO80 ieA@@$a i!&tha 8tmbtOr fOm Of
%$a          In seotlon 8 of Artlele 73~1 whloh m (Lht k In-
Iloaorablo H. Pot s&or&,              FR6o 10


               Siaor     khan   war0 twa opooitlo ototutao t Axtlolr
n28-1, 8ao)*c+~s, oaa            Artial~~      95+-a$ SlotIQa 3. *up+)
(lOVWE1Xi# Clta ti@ n@ iB tiX 8Uit8 la fOr Or lm ltta Ot iE-
mediately b?IO? to heptomber 1 194l, tho 0246iUd data
~h0a th0 Tmr     ahas   0t civil h00d~r~   b.0~0  0rt00tiv0
we t&W    that it $6 doubtful that the Toxao moo    of airjl
~r O~;dU?O 8F Olp QliO~b 6OnOti1y
                          lO         t0 OftOtiO50 ia t&X
        Vo aro of tho 0 USan,    thontoro,   t&6 par alta-
tlon :A” la not In 00s~PLanoo with olthor 2eotloa 6 of
lald Article T!Jt&l, aor Sootion   3 at Art1010 9846-b si
v0~0n*0 clru mtutoo ot TOX~O. YOU 0lt0ti0m *AU would
Uile    l dOfOnh a t a OtiO0fh6t A jOdiOiiip ?OOOOb ingWOO
p*&II     yabmt h i&     Slnaa If pr0r1400 th8t l oopy of
plaint“4 it*0 petition bo dollrend to the dmndtt5t        rIth
the notloo, wo think tho dofendaat uould oortalnly be od-
tlrad that a ml8 to 0011aot drlinqa~nt texoo war penQin8
lg a la bo lc
            b . A judgblbnt taken lR OiASt the d~tendant,    In
l ottit;afi0ra=A* oitatlon MO uod, would not, ln OUT 0p
inloa, bo void on it0 hoa.       It would tonor, tbw0r0,
.that tha dofondant would be roqulrod ta ohm a itoritorlouo
dotenoa  to the. ta xluit boron a oaurt or equity wouldI
ret tha ju@uent lolde. 8S Tax. Sur.,
t?SOu Vm %ObO,    T8X. CiVr &Q., 89 3.
ROblnWm 1. St&a, Tax. Cl?. App., 142
0t -E    r0nu0a.    wh o r th
                           e edofr54ant h.eo
                                          lnorerob la                            l
dt,   ia *io h your t0ra   0t oiwion *A*~08 ~804 , th o
oourt ho8 jurloULtIaa           over        him pwoon     le    full3 a8    though
prapor oltatioa worn loowd and son04 u oa him. 4 Tex.
hr., 9. 648: 5S Tar. Jur., pm 999. St P0 pr6TId.e In
Art1010 2065 of Vorzmtr Qldl Stotuteo of Tatao, that
l dotondant in a ouit    my eoaspt wrrloe o f p r a a o o o ,
                                                            or
walvo tho'lsclusnor   or oorvloo th6noi, by nltten     aoaoraa-
dtouolgaod by.hb or hlo Uult authorisod •s?i;~xorft:torBoy
aad tllod among tho papor in th* Qaoos             .       .) p. 844.
               with rotora5aa to your qwotlon oimaomiag tho
aattrr of filia(      aulto In rotation, wo hare 0amldoreQ
              ~0   rid    nothing in        theoa   Mao    pXWim%          tar   the
tllia&         oalto in mtaltlaa.       x0 here boaa unable to tina
any other      ltstuto   authority      rrqufria2 th 4 t
                                                       lultn b+
tiled    la   rotation    ‘f 8 the mumor you Mve lu6gootob la
pw   latter. Under ouoh oirousotonooo,                     It     tolloo*r,thea%-
tore, tbot the or&orof tlllne tax lulto                         la   tatloa under
tbo Motrlot      J&r    at your oauaty hmvo ordoratl tha Dfokriot
alork   to   tllr tax ruIt0 la rotati~oa. Se do not, t&orotore,
pa00 upon t&o pmn*r of the       MotrIot    hl3gro to   oontre1thr
otmnerof flll55 tax wits la rotdloa.
          Aay lrproroloao or oawlulou    rxpnruob La oax
oplnloa Ho. 04845 whlah lro eaatzury to thoro oxprooood
heroin an hmby    ‘ugwo8oly ororrulrd by this oplaion.
              wo   tram   the lo this mnaor wo hoto runp amwer-
04 the ~uaotioso oubmittod by you la y~our faqolrt,

                                               Tours    very truly

                                           ATTamY   tEilmtAu5 OT T2xA8